DETAILED ACTION
Status of Claims: Claims 1 and 5-20 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US 20180070369 A1) in view of Li et al. (US 20200015249 A1) and Lee et al. (US 20200008227 A1).
Regarding claim 1, Papasakellariou discloses a method comprising: scheduling an enhanced mobile broadband (eMBB) uplink (UL) transmission by a user equipment (UE) in a new radio (NR) wireless network (paragraph [0190]; gNB can configure a UE supporting a second service type, such as eMBB service, for operation with a time slot structure that includes symbols with substantially same duration for both control transmissions 1810 and for data transmissions 1820) (paragraph [0185]; first service type can be URLLC and second service type can be eMBB); subsequently initiating a collision resolution such that an ultra-reliable low latency communications (URLLC) uplink transmission can be carried out successfully (paragraph [0184]; transmission of second service type (eMBB) is suspended to avoid interference with the transmission of first service type (URLLC)), wherein the URLLC UL transmission collides with the scheduled eMBB UL transmission (paragraph [0183]; gNB detects failure due to interference of transmissions of first service type (URLLC) and second service type (eMBB)); wherein the collision resolution is driven by a collision resolution command from the network (paragraphs [0101-0102]; to control the interference, a TPC command included in the DCI format is provided to the UE by a gNB) (also, paragraphs [0183] [0214]; due to the interference of transmission from UEs with the first service type and transmission from UEs with the second service message type (URLLC and eMBB are from different UEs)), the gNB can schedule retransmission for interfered data. The gNB can scheduling the retransmission of data by transmitting a DCI (command) in a PDCCH)); and modifying the scheduled eMBB UL transmission based on the collision resolution (paragraph [0184]; transmission of second service type (eMBB) is suspended to avoid interference with the transmission of first service type (URLLC)) (paragraph [0183]; the gNB can schedule respective retransmissions either for the respective data TBs (first and second service types) or for the interfered data CBs) (paragraph [0185]; eNB can assist the UE for the transmission and configures the UE via physical layer signaling to convey DCI to support the first and second service types). However, Papasakellariou may not explicitly suggest resources scheduled for the URLLC UL transmission collides with resources for the scheduled eMBB UL transmission, and the command from the network is transmitted to stop the scheduled eMBB UL transmission. However, Li et al. from the same or similar field of endeavor suggest resources scheduled for the URLLC UL transmission collides with resources for the scheduled eMBB UL transmission, and the command from the network is transmitted to stop the scheduled eMBB UL transmission (paragraph [0022]; using data services such as eMBB on reserved resources overlapping the resources reserved for URLLC, to stop transmission on the resources reserved for URLLC when terminal detects strop instruction from base station. In other words, allocated resources for data service (which overlaps with resources reserved for URLLC) is taken back for URLLC usage (stop transmission of the eMBB)). Therefore it would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Papasakellariou’s method/system where resources scheduled for the (paragraph [0121]; when resources of eMBB PUSCH/PUCCH and URLLC collide with each other in terms of the same UE, a rule may be defined to piggyback SR to an eMMB PUSCH, to drop PUSCH/PUCCH etc. When SR resources of eMBB PUSCH/PUCCH and URLLC overlap with each other in terms of different UE, puncturing or rate matching may be always required. This may be notified by the eNB to the UE to perform the specific rule). Therefore it would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Papasakellariou and Li et al.’s method/system where the collision resolution is further based on a determination of a source of the URLLC transmission as suggested by Lee et al. to define a particular rule when considering collision in terms of the same UE or different UEs. The motivation would have been to improve the use of resources efficiently to reduce latency and to provide rapider services to end user (paragraph [0002]).
Regarding claim 5, Papasakellariou further suggests wherein the URLLC UL transmission is from another UE (paragraph [0113]; URLLC transmission from a UE and eMBB transmission from other UEs).  
Regarding claim 6, Papasakellariou further suggests wherein a collision resolution command is received from the NR wireless network to initiate the collision resolution (paragraph [0183]; the gNB can schedule respective retransmissions either for the respective data TBs (first and second service types) or for the interfered data CBs) (paragraph [0185]; eNB can assist the UE for the transmission and configures the UE via physical layer signaling to convey DCI to support the first and second service types). Li et al. also disclose this limitation (paragraph [0022] and fig. 2).
Regarding claim 7, Papasakellariou further suggests wherein the collision resolution command is embedded in a downlink control information (DCI) specifying a transmit power control (TPC) offset larger than 3dB for an HARQ-ACK feedback or for a physical uplink share channel (PUSCH) transmission (paragraphs [0101-0102]; PUSCH transmission power from the UE provided by the gNB through TPC command in which the maximum PUSCH transmission power in decibels per milliwatt is determined based on offset specified).  
Regarding claim 8, Papasakellariou further suggests wherein the collision resolution command is a stop indicator to stop the UL eMBB transmission within a colliding time-frequency resource, and wherein the stop indicator is carried by one layer-1(L1) signaling selecting from a L1 signaling group comprising a common downlink control information (DCI) and a new physical (PHY) channel (paragraphs [0185] [0089]; eNB can assist the UE for the transmission and configures the UE via physical layer signaling to convey DCI by UE-common control channel to support the first and second service types) (paragraph [0184]; transmission of second service type (eMBB) is suspended over at least first parts of bandwidth to avoid interference with the transmission of first service type (URLLC)) (paragraph [0183]; the gNB can schedule respective retransmissions either for the respective data TBs (first and second service types) or for the interfered data CBs).  
Regarding claim 9, Papasakellariou discloses a method comprising: scheduling a first uplink (UL) transmission for a user equipment (UE) in the NR wireless network (paragraph [0190]; gNB can configure a UE supporting a second service type, such as eMBB service, for operation with a time slot structure that includes symbols with substantially same duration for both control transmissions 1810 and for data transmissions 1820) (paragraph [0185]; first service type can be URLLC and second service type can be eMBB);19 MDT-376 PATENTdetecing detecting a collision between a second UL transmission and the scheduled first UL transmission (paragraph [0183]; gNB detects failure due to interference of transmissions of first service type (URLLC) and second service type (eMBB)); and creating a collision resolution command for the collision and transmits the collision resolution command to the UE (paragraph [0184]; transmission of second service type (eMBB) is suspended to avoid interference with the transmission of first service type (URLLC)) (paragraph [0183]; the gNB can schedule respective retransmissions either for the respective data TBs (first and second service types) or for the interfered data CBs) (paragraph [0185]; eNB can assist the UE for the transmission and configures the UE via physical layer signaling to convey DCI to support the first and second service types) (paragraphs [0101-0102]; to control the interference, a TPC command included in the DCI format is provided to the UE by a gNB) (also, paragraphs [0183] [0214]; due to the interference of transmission from UEs with the first service type and transmission from UEs with the second service message type (URLLC and eMBB are from different UEs)), the gNB can schedule retransmission for interfered data. The gNB can scheduling the retransmission of data by transmitting a DCI (command) in a PDCCH)). However, However, Papasakellariou may not explicitly suggest the collision resolution command includes a stop indicator to stop a first UL transmission within an indicated time-frequency resource. However, Li et al. from the same or similar field of endeavor suggest the collision resolution command includes a stop indicator to stop a first UL transmission within a indicated time-frequency resource (paragraph [0022]; using data services such as eMBB on reserved resources overlapping the resources reserved for URLLC, to stop transmission on the resources reserved for URLLC when terminal detects strop instruction from base station. In other words, allocated resources for data service (which overlaps with resources reserved for URLLC) is taken back for URLLC usage (stop transmission of the eMBB)). Therefore it would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Papasakellariou’s method/system where the collision resolution command includes a stop indicator to stop a first UL transmission within a indicated time-frequency resource as suggested by Li et al. to stop one of the transmission to ensure that no collision should take place between different (paragraph [0121]; when resources of eMBB PUSCH/PUCCH and URLLC collide with each other in terms of the same UE, a rule may be defined to piggyback SR to an eMMB PUSCH, to drop PUSCH/PUCCH etc. When SR resources of eMBB PUSCH/PUCCH and URLLC overlap with each other in terms of different UE, puncturing or rate matching may be always required. This may be notified by the eNB to the UE to perform the specific rule). Therefore it would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Papasakellariou and Li et al.’s method/system where the collision resolution is further based on a determination of a source of the second UL transmission as suggested by Lee et al. to define a particular rule when considering collision in terms of the same UE or different UEs. The motivation would have been to improve the use of resources efficiently to reduce latency and to provide rapider services to end user (paragraph [0002]).
Regarding claim 10, Papasakellariou further suggests wherein the second UL transmission is for the UE (paragraph [0113]; URLLC transmission from a UE and eMBB transmission from other UEs).  
Regarding claim 11, Papasakellariou further suggests wherein the collision resolution command is embedded in a downlink control information (DCI) specifying a (paragraphs [0101-0102]; PUSCH transmission power from the UE provided by the gNB through TPC command in which the maximum PUSCH transmission power in decibels per milliwatt is determined based on offset specified).  
Regarding claim 12, Papasakellariou further suggests wherein the collision resolution command is carried by one layer-1(L1) signaling selecting from a L1 signaling group comprising a common downlink control information (DCI) and a new physical (PHY) channel (paragraphs [0185] [0089]; eNB can assist the UE for the transmission and configures the UE via physical layer signaling to convey DCI by UE-common control channel to support the first and second service types) (paragraph [0184]; transmission of second service type (eMBB) is suspended over at least first parts of bandwidth to avoid interference with the transmission of first service type (URLLC)) (paragraph [0183]; the gNB can schedule respective retransmissions either for the respective data TBs (first and second service types) or for the interfered data CBs).  
Regarding claim 13, Papasakellariou discloses a method comprising: scheduling a first uplink (UL) transmission by a user equipment (paragraph [0190]; gNB can configure a UE supporting a second service type, such as eMBB service, for operation with a time slot structure that includes symbols with substantially same duration for both control transmissions 1810 and for data transmissions 1820) (paragraph [0185]; first service type can be URLLC and second service type can be eMBB);20 MDT-376 PATENTiniinitiating a collision resolution (paragraph [0184]; transmission of second service type (eMBB) is suspended to avoid interference with the transmission of first service type (URLLC)), modifying the scheduled first UL transmission based on the collision resolution (paragraph [0184]; transmission of second service type (eMBB) is suspended to avoid interference with the transmission of first service type (URLLC)) (paragraph [0183]; the gNB can schedule respective retransmissions either for the respective data TBs (first and second service types) or for the interfered data CBs) (paragraph [0185]; eNB can assist the UE for the transmission and configures the UE via physical layer signaling to convey DCI to support the first and second service types). However, Papasakellariou may not explicitly suggest a stop indicator to stop a first UL transmission within an indicated time-frequency resource. Li et al. from the same or similar field of endeavor suggest the collision resolution command includes a stop indicator to stop a first UL transmission within a indicated time-frequency resource (paragraphs [0022-0023]; using data services such as eMBB on reserved resources overlapping the resources reserved for URLLC, to stop transmission on the resources reserved for URLLC when terminal detects stop instruction from base station. The stop instruction is triggered to ensure no collision should take place. In other words, allocated resources for data service (which overlaps with resources reserved for URLLC) is taken back for URLLC usage (stop transmission of the eMBB)). Therefore it would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Papasakellariou’s method/system where the collision resolution command includes a stop indicator to stop a first UL transmission within a indicated time-frequency resource (paragraph [0121]; when resources of eMBB PUSCH/PUCCH and URLLC collide with each other in terms of the same UE, a rule may be defined to piggyback SR to an eMMB PUSCH, to drop PUSCH/PUCCH etc. When SR resources of eMBB PUSCH/PUCCH and URLLC overlap with each other in terms of different UE, puncturing or rate matching may be always required. This may be notified by the eNB to the UE to perform the specific rule). Therefore it would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Papasakellariou and Li et al.’s method/system where the collision resolution is further based on a determination of a source of the collision as suggested by Lee et al. to define a particular rule when considering collision in terms of the same UE or different UEs. The motivation would have been to improve the use of resources efficiently to reduce latency and to provide rapider services to end user (paragraph [0002]).
Regarding claim 14, Papasakellariou further suggests wherein the second UL transmission is for the UE (paragraph [0198]; UE with URLLC service and also eMBB service); and the collision resolution is determined by the UE based on transmission power configuration of the UE (paragraphs [0177-0178]; the UE can be configured by a serving gNB with an interference power reference value to account for presence of interference. The UE can determine a transmission power for transmission to account for the presence of interference).  
Regarding claim 15, Papasakellariou further suggests wherein UE transmission power is high enough to support both the first UL and the second UL transmissions, and wherein the modified second UL transmission is puncturing the first UL transmission based on predefined rules and transmitting both the second UL and the first UL (paragraphs [0177] [0181] [0184]; to account for the presence of interference, particularly from UEs supporting the second service type that has lower transmission priority than the first service type, the UE can add the term min(0,P.sub.int,meas-P.sub.int,0) in a formula, for example such as the one in Equation 1, and the UE can determine a transmission power. the nominal transmission power is adjusted by P.sub.int,meas-P.sub.int,0. Further when a UE is configured to transmit data for the first service type and data for the second service type during a same time and the UE is power limited (required power exceeds P.sub.CMAX,c), the UE can prioritize power allocation to the transmission of the first service type and reduce a power for transmission of the second service type).  
Regarding claim 16, Papasakellariou further suggests wherein UE transmission power is not high enough to support both the first UL and the second UL, and wherein the modified first UL transmission is one selecting from a modified first transmission group comprising allocating enough power for the second UL transmission while using remaining transmission power for the first transmission, puncturing the first UL (paragraph [0181]; nominal transmission power is adjusted by P.sub.int,meas-P.sub.int,0. Further when a UE is configured to transmit data for the first service type and data for the second service type during a same time and the UE is power limited (required power exceeds P.sub.CMAX,c), the UE can prioritize power allocation to the transmission of the first service type and reduce a power for transmission of the second service type).  
Regarding claim 17, Papasakellariou further suggests wherein the second UL transmission is from another UE (paragraph [0113]; URLLC transmission from a UE and eMBB transmission from other UEs).21 MDT-376 PATENT  
Regarding claim 18, Papasakellariou further suggests wherein the collision resolution command is embedded in a downlink control information (DCI) specifying a transmit power control (TPC) offset larger than 3dB for an HARQ-ACK feedback or for a physical uplink share channel (PUSCH) transmission (paragraphs [0101-0102]; PUSCH transmission power from the UE provided by the gNB through TPC command in which the maximum PUSCH transmission power in decibels per milliwatt is determined based on offset specified).  
Regarding claim 19, Papasakellariou further suggests wherein the collision resolution command is carried by one layer-1(L1) signaling selecting from a L1 signaling group comprising a common downlink control information (DCI) and a new physical (PHY) channel (paragraphs [0185] [0089]; eNB can assist the UE for the transmission and configures the UE via physical layer signaling to convey DCI by UE-common control channel to support the first and second service types) (paragraph [0184]; transmission of second service type (eMBB) is suspended over at least first parts of bandwidth to avoid interference with the transmission of first service type (URLLC)) (paragraph [0183]; the gNB can schedule respective retransmissions either for the respective data TBs (first and second service types) or for the interfered data CBs).
Regarding claim 20, Li et al. further suggest wherein the stop indicator is derived from a collision caused by the first scheduled UL transmission and a second UL transmission (paragraph [0022]; using data services such as eMBB on reserved resources overlapping the resources reserved for URLLC, to stop transmission on the resources reserved for URLLC when terminal detects strop instruction from base station. In other words, allocated resources for data service (which overlaps with resources reserved for URLLC) is taken back for URLLC usage (stop transmission of the eMBB)).
Response to Remarks/Arguments
Applicant’s remarks/arguments on pages 6-10 filed 01/27/2021 with respect to amended claim(s) 1, 9, and 13 have been considered but are moot in view of the new ground of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476